In an action to recover damages for medical malpractice, etc., the defendant Jean-Claude Jean appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated June 23, 2003, as denied that branch of his motion which was to dismiss the supplemental summons and the amended complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
*447Contrary to the appellant’s contention, the plaintiff timely complied with the provision of a prior order of the Supreme Court granting her motion for leave to serve a supplemental summons and amended complaint (see CPLR 1003). Santucci, J.P., Smith, Luciano and Adams, JJ., concur.